DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/20 has been entered. 
RESPONSE TO AMENDMENT
	The amendment and arguments filed on 10/30/20 are acknowledged.   Claims 2-6, 9, 11, 12, 15-19, and 24 are canceled.  Claim 14 is withdrawn.  Claims 1, 14, 21, and 22 have been amended.  Claims 1, 7-8, 10, 13, 20-23, and 25-31 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 10, 13, 20-23, and 25-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chomik USPA_20030218022_A1 in view of Walton USPN_5562958 and Tai USPA_20050148268_A1.
1.	Regarding Claims 1, 7, 8, 10, 20-23, and 25-31, Chomik discloses using blown film process to produce multilayer films (paragraph 0036) for packaging (paragraph 0007) malodorous waste items such as soiled diapers wherein said multilayer film has a nylon (corresponds to claimed polyamide 6 or 66) layer (corresponds to claimed oxygen barrier layer) sandwiched between two layers (corresponds to claimed inner and outer layers) made of high density polyethylene (paragraph 0039).  Chomik does not mandate crosslinking.
2.	However, Chomik does not disclose the claimed ethylene alpha olefin copolymer of instant, independent Claims.  Also, Chomik does not suggest the claimed substantially non-resilient material.  Finally, Chomik does not disclose the claimed intermediate layer comprising adhesive resin.
3.	Walton discloses a packaging and wrapping film (Title) that has improved toughness (Abstract) that can be used as a multilayer (column 1, lines 24-30) and used as a bag or wrap for food and nonfood articles (column 7, lines 1-5).  Walton further discloses that the layers of its film can contain additives such as calcium carbonate and Walton discloses that in a multilayer film setup, the outer surface layers can comprise polyethylene (Claims 42, 49, and 51).  Walton discloses that said polyethylene can have a density of less than .950 (Abstract).  The Examiner respectfully submits given that said polyethylene, of Walton, can have a density less than 0.950 g/cm3, it would inherently qualify as meeting the claimed polyethylenes for the ethylene alpha-olefin copolymer listed in instant, independent Claim 1.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer and inner layers, of Chomik, by using the polyethylene, of Walton.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improved toughness. Also, it would’ve been obvious for Chomik to incorporate the additives such as calcium carbonate and talc (corresponds to claimed substantially non-resilient material), of Walton, to enhance the film’s antiblocking and coefficient of friction characteristics including (Walton:  column 9, lines 14-35).
5.	Tai discloses using an adhesive that can be made of maleic anhydride grafted olefin polymer (corresponds to claimed adhesive material) that can be used in the form of a layer (corresponds to claimed intermediate layer comprising an adhesive) 
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the multilayer, of Chomik, by including the aforementioned layer comprising adhesive within its construction, as disclosed by Tai.  One of ordinary skill in the art would have been motivated in including said layer with adhesive in order to strengthen in the mechanical and cross directions of its product.  
7.	Although the claimed grammage is not disclosed, it is known that relatively thicker films results in providing barrier properties as mentioned previously.  Therefore, the Examiner respectfully submits that given that the material and density of the applied art of record are known and the same as that being claimed by Applicants, it would be expected for one of ordinary skill in the art to know how to vary the thickness to arrive at a predetermined grammage based on end-user product specifications.  
8.	Given the similarities between the claimed limitations and that which is being taught and suggested by Chomik in view of Walton and Tai it would be expected for the latter to inherently possess the claimed property of shrinkage.
9.	Regarding Claim 13, Chomik in view of Walton and Tai suggests using nylon of BASF (Chomik:  paragraph 0040) which comprise both homopolymers and copolymers.
Response to Arguments
Applicant's arguments filed 10/30/20 have been fully considered but they are not persuasive. 
Applicants state:  “Applicant respectfully submits that the primary reference, i.e., Chomik. particularly teaches a multilayer film where the outer and inner layers comprise high density polyethylene (HDPE). None of Chomik, Walton, or Tai particularly teach or suggest a film layer of any of the EAO copolymers recited in amended claims 1, 21, and 22. Accordingly, applicant respectfully submits that the cited combination does not particularly teach or suggest a multilayer film for use in packaging malodorous waste having the presently disclosed and claimed layer (e.g., inner and outer layer) composition. Therefore, applicant respectfully submits that Chomik, Walton, and Tai, either alone or in combination do not particularly teach or suggest each and every element of instant claims 1, 21, or 22.”
The Examiner respectfully submits that the secondary reference, of Walton, discloses that its polyethylene can have a density of less than 0.950 (Abstract).  The Examiner respectfully submits given that said polyethylene, of Walton, can have a density less than 0.950 g/cm3, it would inherently qualify as meeting the claimed polyethylenes for the ethylene alpha-olefin copolymer listed in instant, independent Claim 1.  The differences between the listed polyethylenes of instant Claim 1 is with respect to their densities.  Given that Applicants have defined their claimed density to be less than 0.950, then any polyethylene irrespective of what it is called, that has a density falling into this claimed range will meet the limitation.  This is further supported by the fact that it is common to find references define a density range for “ultra” that may not overlap with another reference’s definition of the range that constitutes “ultra”, or “very low”, etc.  Moreover, Applicants have not defined the ranges of what is meant by these prefixes to polyethylene in their Specification and as such, whichever polyethylene meets the claimed density, regardless of it being described as “ultra”, “low”, “medium”, “high”, etc. by a reference, will meet the limitation under broadest reasonable interpretation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 13, 2021